DETAILED ACTION
Claims 1, 3-10, 12-22 are currently pending.
Claims 10 and 13-15 are currently amended.
Claims 2 and 11 are cancelled.
Claims 21-22 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6 – 7 of applicant’s response, filed 1/26/2022, with respect to the rejection of claims under 35 USC 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.   The amendments to claims 10 and 11 – 15 have overcome the rejection under 35 USC 101.

Allowable Subject Matter
Claims 1, 3-10, 12-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fail to teach each and every limitation as set forth in each of the independent claims.  With respect to claims 1 and 10, the prior art of record does not specifically teach communicating, from a first device to a second device via a link, a first plurality of flits; changing a configuration of the link from a flit-based encoding to a packet-based encoding; and communicating, from the first device to the second device via the link, a first plurality of packets.  With respect to claim 16, the prior art of record does not specifically teach a first device having: a transmitter to send a first plurality of packets to a second device, each of the first plurality of packets having a packet sequence number; and a control circuit coupled to the transmitter to cause the transmitter to change from encoding according to a packet-based encoding to a flit-based encoding, wherein in response to the encoding change, the transmitter is to send a first data link layer packet to the second device to indicate a sequence number of a first flit to be sent to the second device with the flit-based encoding; a link coupled between the first device and the second device; and the second device coupled to the first device via the link.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reinig (US 2016/0173398) teaches encoding command information in a packet based network.  Caruk et al (US 2020/0192853) teaches using alternative protocols over a physical layer.  Yamaguchi et al (US 2013/0294458) teaches generally the dividing packets into flits for transfer over a router and reassembly of the packet after transmission.  Jafri et al (US 2018/0210845) teaches information switching of packets and transmission of information in the form of flits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181